We showed in the original opinion that in the crime of seduction while the seduced girl is an accomplice, she does not have to be corroborated on each of the requisites of seduction. In other words, the corroboration is in accordance with the law if the "is corroborated by other evidence tending to connect the defendant with the offense charged." As shown in the original opinion, the court gave a full and correct charge on that subject. In discussing the fact that appellant made "no specific objection" to the court's charge on that subject, we did not intend by that to mean that he made no objection to the court's charge as a whole in omitting to charge about the letter. We quoted his special requested charge on that subject which was the point made by him on that subject. He did object to the omission of the court to charge — his language is, "and the charge of the court is insufficient on account of this omission." No point was made in the original opinion that he lost or waived anything by not specifically objecting to the court's charge on accomplice. On the contrary, his charge and objection that it was not given or that the court omitted to charge on the point, was fully considered and passed upon in the original opinion.
In discussing the time at which the conception of Miss Weems occurred we incorrectly stated that it "could have occurred in the early part of August, 1912." We should have said in the latter part of August, 1912, or early part of September. This mistake does not affect the question discussed and decided. The jury had ample evidence before it to believe that the appellant had sexual intercourse with the girl on Sunday, August 25th and September 1st and 8th, 1912, and the period of gestation, as shown by the doctor, could have been completed on May 24, 1913, if she conceived on either of these Sundays.
We adhere to the original opinion in holding that the appellant's said special charge should not have been given under the facts and circumstances of this case. And that the evidence was amply sufficient to sustain the conviction, and that the seduced girl was sufficiently corroborated.
The motion is overruled.
Overruled.